PER CURIAM.
This is an appeal by the Department of Transportation of an attorney’s fee award in an eminent domain action. The fee award in this case must be affirmed but we remind the trial court that under section 73.092, Florida Statutes (1993), the “benefit” received by the property owner is relevant in determining a reasonable fee. In this regard, the statute requires that a reasonable fee award “be calculated by considering the several statutory factors adjusted up or down by the benefits resulting to the client from the services rendered....” Seminole County v. Delco Oil, Inc., 669 So.2d 1162, 1169 (Fla. 5th DCA 1996) (emphasis added). We also correct the scrivener’s error in paragraph 15 of the final judgment. The correct amount is $101,-101.16.
AFFIRMED as corrected.
HARRIS, THOMPSON and ANTOON, JJ., concur.